Smith, Judge.
1. Where a lease requires rent to be paid on the first day of each month, with a provision that "default” under the lease for nonpayment would not occur until failure to pay the same within 15 days after written notice thereof, there was no error in requiring the lessee, in a dispossessory proceeding by the lessor, to pay the rent due into the registry of the court on the first day of each month as required by the lease, and upon failure to do so, to issue a writ of possession to the lessor. Code §§ 61-303, 61-304.
2. Nor was there error in ordering paid to the landlord the amount of rent already paid into the registry *563of the court and admitted by the tenant to be due, which included the rent for the month, the failure to pay which caused the bringing of the dispossessory proceeding; nor was there error under such circumstances in issuing a writ of possession and dismissing the answer of the lessee denying any rent was due. The fact that lessee’s agent had been given a check with which to pay the succeeding month’s rent into the registry of the court and failed to do so until after the issuance of the writ of possession on the 2nd day of the month is no ground compelling the setting aside or vacating of the writ of possession.
Submitted November 2, 1976
Decided November 24, 1976.
Charles R. Ashman, for appellant.
Hunter, Houlihan, MacLean, Exley, Dunn & Connerat, W. Brooks Stillwell, for appellee.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.